        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER.i~ DISTRICT OF PEN~SYL VANIA

                            ----i
JaMarcus Fennell,

              Plaintiff,                      I
       v.
                                                    Civil Action No. - - - -
Charles Horvath, Corrections Officer John
Colarusso, Lieutenant Luis Cruz, Lieutenant
Heinrich, Corrections Officer Michael          'i
Gazzano, Corrections Officer Jason Wagner,
Lieutenant Rinker, Lieutenant Diacogiannis,    I
Corrections Officer Waterman, Corrections
Officer Crowley, Corrections Officer
                                                                             FILED
Thorman, Corrections Officer Francis,                                        SEP 11    2DS
Corrections Officer Nicholas, and                                        ~lmKmJ~.~fi{
Corrections Officer LaFragola,                                          ~*-·-·ow   --~C' .atl~k~

              Defendants.
--~-----]
                                          COMPLAINT

       This action relates to and makes similar ~llegations as two actions in this District,

recently dismissed voluntarily, both before District Judge .Mark Kearney: Fennell v. Horvath

(No. 18-4870) and Fennell v. Northampton County (No. 19-1972). Plaintiff la.Marcus Fennell

("Plaintiff' or "Mr. Fennell") brings this action for damages against Defendants Charles

Horvath, Corrections Officer John Colarusso, Lieutenant Luis Cruz, Lieutenant Heinrich,

Corrections Officer .Michael Gazzano, Corrections Officer Jason Wagner, Lieutenant Rinker,

Lieutenant Diacogiannis, Corrections Officer Waterman, Corrections Officer Crowley,

Corrections Officer Thorman, Corrections Officer Francis, Corrections Officer Nicholas, and

Corrections Officer LaFragola (collectively, "Defendants") under 42 C.S.C. § 1983 for
          Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 2 of 23



violations of his rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United

States Constitution, as follows:

                                   NATURE OF THE         ACTIO~


          1.   Mr. Fennell was confined as a pre-trial detainee at the Northampton County

Prison ("NCP") from approximately July 27, 2018 until his release on June 4, 2019. During his

incarceration, Mr. Fennell exercised his right to grieve the conditions of his confinement, and

eventually, file complaints prose under§ 1983. Defendants engaged in a retaliatory campaign

designed and intended to punish Mr. Fennell for exercising his rights and intimidate him into

abandoning his efforts. Defendants' campaign culminated on February 15, 2019, when Mr.

Fennell was physically and sexually abused during what should have been a routine cell

extraction.

          2.   Mr. Fennell suffered personal injuries - including, without limitation, injuries to

his hand, wrist, and face, pain and suffering, loss of life's pleasures, and emotional distress - as

a result of Defendants' actions, and he seeks compensatory damages, nominal damages, punitive

damages, reasonable attorneys' fees, costs, and other such relief as the Court deems just and

proper.

                                           THE PARTIES

          3.   Plaintiff Jamarcus Fennell is a resident of Pennsylvania who was confined at NCP

during the events relevant to this action, but is neither a prisoner nor a pretrial detainee as of the

date of this domplaint.

          4.   Defendant Charles Horvath is an individual believed to be a resident of

Pennsylvanii:t who, at all times relevant to this action, was an investigator at NCP. Defendant

Horvath is s11ted in his individual capacity.




                                                 -2-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 3 of 23



        5.      Defendant John Colarusso is an individual believed to be a resident of

Pennsylvania who, at all times relevant to this action, was a correctional officer at NCP.

Defendant Colarusso is sued in his individual capacity.

        6.      Defendant Luis Cruz is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a lieutenant at NCP. Defendant Cruz is sued in his

individual capacity.

        7.     Defendant Heinrich is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a lieutenant at ;\'CP. Defendant Heinrich is sued in

his individual capacity.

        8.     Defendant Michael Gazzano is an individual believed to be a resident of

Pennsylvania who, at all times relevant to this action, was a correctional officer at NCP.

Defendant Gazzano is sued in his individual capacity.

        9.     Defendant Jason Wagner is an individual believed to be a resident of

Pennsylvania who, at all times relevant to this action, was a correctional officer at NCP.

Defendant Wagner is sued in his individual capacity.

        I 0.   Defendant Rinker is an individual believed to be a resident of Pennsylvania who,

at all times i;elevant to this action, was a lieutenant at NCP. Defendant Rinker is sued in his

individual capacity.

        11.    Defendant Diacogiannis is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a lieutenant at NCP. Defendant Diacogiannis is

sued in his individual capacity.




                                                -3-
           Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 4 of 23



          12.   Defendant Waterman is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a correctional officer at NCP. Defendant Waterman

is sued in his individual capacity.

          13.   Defendant Crowley is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a correctional officer at NCP. Defendant Crowley is

sued in his individual capacity.

          14.   Defendant Thorman is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a correctional officer at NCP. Defendant Thorman

is sued in his individual capacity.

          15.   Defendant Francis is an individual believed to be a resident of Pennsylvania who,

at all times relevant to this action, was a correctional officer at NCP. Defendant Francis is sued

in his individual capacity.

          16.   Defendant Nicholas is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a correctional officer at NCP. Defendant Nicholas is

sued in his individual capacity.

          17.   Defendant LaFragola is an individual believed to be a resident of Pennsylvania

who, at all times relevant to this action, was a correctional officer at NCP. Defendant LaFragola

is sued in his individual capacity.

                                   JURISDICTION AND VENUE

          18.   This is an action under § 1983 implicating the Fifth, Sixth, Eighth, and Fourteenth

Amendment$ to the United States Constitution.

          19.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

                                                \




                                                -4-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 5 of 23



       20.      Venue is appropriate in this district pursuant to 28 U.S.C. § 139l(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs claim occurred here.

                                   FACTUAL BACKGROUND

       21.      Mr. Fennell was incarcerated at NCP as a pre-trial detainee beginning on or about

July27, 2018.

                                  August 13, 2018 Interrogation

       22.      Not long after his incarceration, on the afternoon of August 13, 2018, Defendant

Horvath summoned Mr. Fennell to an interrogation room at NCP.

       23.      Mr. Fennel did not know why he had been summoned by Defendant Horvath.

       24.      When Mr. Fennell arrived, he asked if Defendant Horvath was his lawyer.

Defendant Horvath responded "No, but you're in the right spot."

       25.      Defendant Horvath informed Mr. Fennell that Defendant Horvath had been

listening to Mr. Fennell's telephone calls and had determined that the conversations were

associated with, inter alia, illegal dealings or illegal contraband.

       26. · At first, Defendant Horvath did not tell Mr. Fennell that he had been

investigating, inter alia, what he believed to be communications between Mr. Fennell and a

former inmate who Defendant Horvath thought was involved in the introduction of contraband in

the jail as well as being involved in the legal drug culture (the "Former Inmate").

       27.      Because of the vagueness of Defendant Horvath's allegations and the reference to

illegal dealings or illegal contraband, and Mr. Fennell's awareness of his pending criminal

charges, Mr. Fennell requested an attorney and asked to be read his Miranda rights.




                                                 -5-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 6 of 23



       28.     Defendant Horvath refused to desist his questioning, refused to summon an

attorney for Mr. Fennell, refused to read Mr. Fennell his Miranda rights, and told Mr. Fennell

that he was required to answer the questions.

       29.     Defendant Horvath then specifically asked Mr. Fennell about the alleged

communications with the Former Inmate. Defendant Horvath also alleged that Mr. Fennell's

then-girlfriend Tashwanna Sigman was receiving money from the mother ofNCP inmate John

Hofer, and asked Mr. Fennell the reason for this.

       30.     Mr. Fennell refused to answer further questions and attempted to leave the

interrogation room.

       31.     Defendant Horvath prevented Mr. Fennell from leaving the interrogation room.

       32.     Mr. Fennell experienced a panic attack, convulsions, and nausea.

       33.     Defendant Horvath filed a formal misconduct against Mr. Fennell for, inter alia,

refusing to answer his questions, and Mr. Fennell was punished by removal of privileges (e.g.,

telephone privileges) and transfer to E-Tier for 45 days.

       34. . E-Tier is referred to by inmates as "solitary confinement" or "the hole" and

involves drastically reduced privileges of all types.

       35. · Defendant Horvath is a prison investigator who is capable of, and has in the past,

investigated and provided evidence to support criminal charges against prisoners. See, e.g.,

https://www,lehighvalleylive.com/easton/2018/05/county prisoner got suboxone i.html.

       36.     Defendant Horvath knows that subjects of criminal investigations are entitled to

their Fifth and Sixth Amendment Rights. See id ("When interviewed by Horvath, who advised

McCarthy of his rights").




                                                -6-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 7 of 23



       37.     Defendant I lorvath' s questioning of Mr. Fennell was intentionally vague as to the

subject matter so as to potentially elicit incriminating responses.

       38.     Defendant Horvath knowingly and intentionally refused to afford Mr. Fennell his

Fifth and Sixth Amendment rights in furtherance of his intention to elicit incriminating

responses.

       39.     Defendant Horvath retaliated against Mr. Fennell and punished him for asserting

his Fifth and Sixth Amendment rights.

       40.     As a direct and proximate cause of Defendant Horvath's actions, Mr. Fennell

suffered adverse medical effects, a transfer to E-Tier including a substantial reduction in

privileges, and he was exposed to the further abuse detailed below.

                             August - December, 2018 Mistreatment

       41.     After the incident with Defendant Horvath, Mr. Fennell was transferred to E-Tier.

       42.     During the relevant times from August to December, 2018, Defendant Colarusso

was a corrections officer working on E-Tier.

       43. . On August 23, 2018, Defendant Colarusso relocated Mr. Fennell into a cell shared

by Aaron Wiggins, who was an enemy of Mr. Fennell's.

       44.     ~r.   Fennell explained to Defendant Colarusso that Mr. Wiggins was his enemy,

and requested to be moved.

       45.     Defendant Colarusso threatened Mr. Fennell and his family, and called him a

"snitch" for the first of what would be many times in the following months.

       46.     It is well known that being called or labeled a "snitch" will lead to assaults,

attacks, and tinwanted negative interactions with other inmates.




                                                 -7-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 8 of 23



       47.     Mr. Fennell asked for the assistance of a Lieutenant but Defendant Colarusso

denied his requests.

       48.     Defendant Colarusso ordered Mr. Fennell to urinate while watching through the

glass window in his cell door. Mr. Fennell refused and called for a Lieutenant.

       49.     Defendant Colarusso again threatened Mr. Fennell and then discharged mace into

Mr. Fennell's cell while telling Mr. Wiggins to cover his face while he sprayed Mr. Fennell. Mr.

Fennell was able to avoid being struck by the mace.

       50.     Mr. Fennell reported the incident to Lieutenant Chewblowski.

       51.      Mr. Fennell was moved back out of Mr. Wiggins's cell, and was informed that

Mr. Colarusso had moved Mr. Fennell without proper authorization.

       52.     From August 24, 2018 through September I, 2018, Defendant Colarusso

repeatedly called Mr. Fennell a snitch in front of other inmates, and encouraged other inmates to

call him a snitch.

        53.     From August 24, 2018 through September I, 2018, Defendant Colarusso

repeatedly solicited other inmates to assault Mr. Fennell.

        54.     On September 2, 2018, Mr. Fennell attempted to pass a note with his then-

girlfriend's phone number on it to another inmate so that he could report the mistreatment Mr.

Fennell was :experience. Defendant Colarusso intercepted the note and directed another inmate

to call and harass Mr. Fennell's then-girlfriend. Defendant Colarusso posted the phone number

of Mr. Fennell's then-girlfriend above a bulletin board along with a note saying "Free Whore"

above the nu:mber.

        55.     On September 4, 2018, Mr. Fennell submitted an incident of occurrence to grieve

his treatment by Mr. Colarusso.




                                               -8-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 9 of 23



       56.     Every day from September 5, 2018 to September 12, 2018, Defendant Colarusso

called Mr. Fennell a snitch, threatened him, and solicited inmates to assault Mr. Fennell.

       57.     On September 13, 2018, Defendant Colarusso falsely accused Mr. Fennell of

hiding medication and unnecessarily searched Mr. Fennell's cell. Defendant Colarusso again

called Mr. Fennell a snitch.

       58.     On October 14, 2018, Defendant Colarusso again called Mr. Fennell at snitch.

       59.     On October 17, 2018, Defendant Colarusso again called Mr. Fennell a snitch,

threatened him, and solicited inmates to assault Mr. Fennell.

       60.     On October 18, 2018, Defendant Colarusso told inmate Gregory Lewis that Mr.

Fennell was "his favorite bitch" and "his personal court reporter" in a loud voice so that others

could hear as well.

       61.     On October 25, 2018, Defendant Colarusso denied Mr. Fennell a shower after a

74-hour unit lock down, and denied Mr. Fennell a grievance. Defendant Colarusso again called

Mr. Fennell a snitch, threatened him, and solicited inmates to assault Mr. Fennell.

       62.     Defendant Colarusso's hostile actions toward Mr. Fennell were in retaliation for

Mr. Fennell's complaint to Lieutenant Chewblowski, and Mr. Fennell's other grievances against

Defendant Colarusso.

       63.     On November 7, 2018, Mr. Fennell completed the paperwork for a complaint

naming as defendants, inter alia, Defendants Horvath and Colarusso, and mailed it to the U.S.

District Court for the Eastern District of Pennsylvania (the "November Complaint").

       64. · The November Complaint was filed on November 9, 2018 as No. 18-4870 before

District Judge Kearney.




                                               -9-
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 10 of 23



        65.         At all relevant times after approximately November 9, 2018, Defendants were

aware that Mr. Fennell was suing NCP employees in district court.

        66.         As a direct and proximate cause of Defendant Colarusso's actions, Mr. Fennell

suffered adverse medical effects, emotional harm, further time in E-Tier including a substantial

reduction in privileges, and he was exposed to the further abuse detailed below.

                                         December 6, 2018 Incident

        67.         On December 6, 2018,     ~r.   Fennell had a videoconference court hearing for a

pending matter. Mr. Fennell went to exit the unit for his hearing.

        68.         Mr. Fennell did not realize that he was wearing his prison jumper inside-out.

        69.         In addition, Mr. Fennell's issued prison jumper was in a size SX, which is much

too large for Mr. Fennell.

        70.         When   ~r.   Fennell reached the unit exit, the Corrections Officer present yelled at

Mr. Fennell in a violent tone and ordered Mr. Fennell to return to his unit to fix his jumper.

        71. ;       ~r. Fennell returned to his unit and turned his jumper right-side in, and then went

back for his :hearing.

        72.         He encountered several other officers, including Defendants Heinrich, Wagner,

and Gazzano. The officers ordered Mr. Fennell to unroll his pant legs, which Mr. Fennell had

rolled up because the jumper was much too large for him.
              i

        73.         Mr. Fennell explained that if the legs were unrolled, the jumper could cause him

to trip and fall.

        74. '.      Defendant Heinrich replied in substance or effect "well then you could get

another lawsuit on us."




                                                      - 10 -
       Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 11 of 23



       75.     Mr. Fennell participating in his hearing, after which he was separated from the

other prisoners and handcuffed by Defendant Gazzano.

       76.     Defendant Gazzano told Mr. Fennell that he was "going to the hole."

       77.     Mr. Fennell asked for an explanation, and was told that his write-up was on its

way with no further explanation.

       78.     Mr. Fennell was taken to a suicide-watc~ solitary confinement cell by Defendants

Heinrich, Cruz, Wagner, and Gazzano.

       79.     Under the supervision of Defendants Heinrich and Cruz, Defendants Wagner and

Gazzano walked Mr. Fennell into the cell while Mr. Fennell was still in handcuffs.

       80.     Defendant Gazzano stabbed Mr. Fennell in his left hand with a handcuff key.

       81.     Defendants Heinrich, Cruz, Wagner, and Gazzano were loud and physically

aggressive with Mr. Fennell.

       82.     Mr. Fennell's handcuffs were removed, and Defendant Cruz proceeded to conduct

an unnecessary strip search of Mr. Fennell.

       83.     Defendant Cruz ordered Mr. Fennell to remove all of his clothes, squat, and

cough. Mr. Fennell complied.

       84.     After complying with the strip search, Defendant Cruz ordered Mr. Fennell to lift

his scrotum,;which Mr. Fennell refused, because it was unjustified and inappropriate in those

circumstances, and made Mr. Fennell felt harassed and in danger.

       85. , Defendant Cruz called a nurse who happened to be in the area to enter the cell,

and ordered her to lift Mr. Fennell's scrotum and penis.

       86.     The nurse who assisted Defendant Cruz appeared confused and neither trained for

such a task nor assigned to perform such a task.




                                              - 11 -
       Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 12 of 23



       87.     After the nurse followed Defendant Cruz's order, Defendants Heinrich, Cruz,

Wagner, and Gazzano retreated from the cell while keeping taser weapon or weapons trained on

Mr. Fennell.

       88.     During the placement of Mr. Fennell in the cell and subsequent strip search,

Defendant Heinrich was holding back by its collar an intimidating dog at the threshold of the

cell. The dog barked aggressively at Mr. Fennell throughout the process.

       89.     After leaving Mr. Fennell in his cell, Defendants Heinrich, Cruz, Wagner, and

Gazzano turned the heat in his cell up to ninety degrees.

       90.     When he left Mr. Fennell's cell, Defendant Gazzano spit in Mr. Fennell's food.

       91.     Mr. Fennell received another period of approximately 20 days in solitary

confinement for what was alleged to be an infraction related to his prison jumper.

       92.     As a direct and proximate cause of the actions of Defendants Heinrich, Cruz,

Wagner, and Gazzano, Mr. Fennell suffered adverse medical effects, inter alia, physical pain,

and severe a,nd lasting emotional distress and humiliation.

       93.     The requirements placed on Mr. Fennell and force used on Mr. Fennell by

Defendants Heinrich, Cruz, Wagner, and Gazzano was unnecessary, unjustified, and excessive.

       94.     The alleged infractions by Mr. Fennell relating to his prisoner jumper were

pretextual. Actually, Defendants Heinrich, Cruz, Wagner, and Gazzano mistreated and abused

Mr. Fennell in retaliation for his grievances and civil actions brought against NCP and its

employees.

                                   February 15, 2019 Incident

       95.     In the months that followed after filing the November Complaint, in addition to

pursuing grievances within the NCP system, Mr. Fennell pursued his case in district court, for




                                               - 12 -
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 13 of 23



example, opposing a December 19, 2018 motion to dismiss with a 14-page brief filed January 4,

2019.

        96.    On January 31, 2019, Mr. Fennell then filed a detailed, 15-page amended

complaint, providing detailed allegations of events that occurred after November, 2018,

including the December 6, 2018 incident described above.

        97.    Throughout December 2018 and January 2019, Mr. Fennell obtained statements

from a number of inmate witnesses in support of his allegations, and had these statements signed

and notarized by an NCP notary.

        98.    As of.February 15, 2019, the unit ofNCP in which Mr. Fennell was incarcerated

was in a period of reduced privileges.

        99.    On February 15, 2019, at approximately 3:30 p.m., Mr. Fennell had a

conversation with Defendant Waterman regarding the privileges situation. Mr. Fennell told

Defendant Waterman that he would be writing up a grievance of Defendant Waterman for what

Mr. Fennell believed were unfairly imposed restrictions.

        100.   Defendant Waterman responded to     ~fr.   Fennell's comments by asking "was that a

threat?"

        101.   Because of Mr. Fennell's previous experiences with retaliation against his use of

the grievance procedure and his filing of civil actions, Mr. Fennell was alarmed by Defendant

Waterman's comment. Mr. Fennell twice asked Defendant Waterman to call a Lieutenant so that

Mr. Fennell can ask for a grievance.

        102.   Defendant Waterman eventually walked away to make a call. Mr. Fennell heard

Defendant Waterman call Defendant Rinker and say "Fennell is being an asshole again. Can you

guys come take him to the hole? [Laughter] OK, I'll tell him to lock it in."




                                              - 13 -
       Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 14 of 23



       103.    Mr. Fennell asked Defendant Waterman if his comment was serious and

Defendant Waterman confirmed, telling Mr. Fennell to "lock it in."     ~r.   Fennell went to his cell

to pack his belongings.

       104.    Soon after, Defendants Rinker, Diacogiannis, Crowley, Nicholas, Thorman,

Francis, and LaFragola (collectively, "February Extraction Group") arrived at Mr. Fennell's cell

and told him to "cuff up."

       105.    The February Extraction Group, which is believed to be part of the NCP

Correctional Emergency Response Team, was intimidating to Mr. Fennell due to their large size,

all-black, military-style attire and equipment, and aggressive behavior. Mr. Fennell began to

experience an anxiety attack, which in turn triggered his asthma.

       106.    Mr. Fennell asked for medical attention due to his anxiety attack and asthma.

       107.    The February Extraction Group did not provide or summon medical attention.

       108.    Defendants Crowley and Thorman entered Mr. Fennell's cell and handcuffed his

hands behind his back.

       109.    Once Mr. Fennell was handcuffed, Defendant Thorman smacked Mr. Fennell in

the back of his head so hard that Mr. Fennell fell forward to the floor.

       110.    Defendants Throman and Crowley picked Mr. Fennell up off the ground by his

feet, holding; Mr. Fennell upside-down and carrying Mr. Fennell off the unit in that position.

        111.   After exiting the unit, Defendant Crowley repositioned Mr. Fennell such that he

was hanging: upside-down in part by his shirt collar, which caused Mr. Fennell to choke.

        112.   Mr. Fennell was carried in this manner down four flights of stairs, and fell

unconscious 1as a result of the choking.




                                               - 14 -
       Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 15 of 23



        113.   Mr. Fennell awoke in a medical office and heard a nurse say "he's faking, put him

in suicide level one."

        114.   Defendants Crowley and Thorman then carried Mr. Fennell in a "suitcase" style

position by his handcuffed wrists and ankles outside the medical office.

        115.   Outside the medical office, multiple members of the February Extraction Group

forced Mr. Fennell to the ground and began to jump on Mr. Fennell's body while he was

handcuffed, with their knees applying crushing pressure to Mr. Fennell's back and head.

        116.   During the assault outside the medical office, by at least Defendant Thorman, Mr.

Fennell's head was banged and crushed against the concrete floor and his arms were twisted

violently.

        117.   Defendant Crowley then put Mr. Fennell in a "hog tie" position by attempting to

bend Mr. Fennell's feet back far enough to reach his ankles.

        118.   During the assault outside the medical office, Mr. Fennell felt an officer use a

finger or thumb to penetrate his rectum.

        119.   Mr. Fennell screamed for help, and in response, Defendant Rinker said "here, put

this over his face so no one hears him."

        120.   Members of the February Extraction Group then placed a ski-mask-like cloth over

Mr. Fenne!Ps face, blinding him and making it very difficult for him to breathe.

        121.   Mr. Fennell then felt himself being carried, and then slammed down face-first,

chipping one of his teeth.

        122.   Members of the February Extraction Group again applied crushing force to Mr.

Fennell's head and body.




                                               - 15 -
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 16 of 23



        123.   Defendant Crowley and other members of the February Extraction Group pinned

Mr. Fennell's head to the concrete floor using their knees with such force that Mr. Fennell felt

the sensation of his bones being crushed, and then became unconscious.

        124.   .'.\.fr. Fennell woke up to nurses asking him ifhe was okay. Mr. Fennell said he

was not, because his wrists, back, jaw, and face bones felt broken.

        125.   Mr. Fennell was returned to solitary confinement and was not treated for his

injuries promptly.

        126.   As a direct and proximate cause of the actions of the members of the February

Extraction Group, Mr. Fennell suffered adverse medical effects, inter alia, ongoing pain,

migraines, and lasting emotional distress.

        127.   The force applied by the members of the February Extraction Group was

unnecessary1 unjustified, and excessive.

        128.   The members of the February Extraction Group assaulted Mr. Fennell in

retaliation for his grievances and civil actions brought against NCP and its employees.

                                       Further Allegations

        129.   At all times during the incidents described in the preceding paragraphs, Mr.

Fennell was a pretrial detainee.

        130. ' At aII times during the incidents described in the preceding paragraphs,

Defendants acted under the color of state law in their roles as NCP employees or agents.

        131.   Mr. Fennell was released from Northampton County Prison on or about June 4,

2019.

                                        COUNT 1: § 1983

  (Deprivadon of Fifth and Sixth Amendment Rights - Against Defendant Horvath in his
                                  Individual Capacity)




                                               - 16 -
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 17 of 23



        132.     Mr. Fennell incorporates by reference the preceding allegations.

        133.     Mr. Fennell believes and avers that Mr. Horvath intentionally and maliciously

deprived Mr. Fennell of his Fifth and Sixth Amendment rights in furtherance of Mr. Horvath's

investigation.

        134.     Mr. Fennell's injuries were a foreseeable and direct consequence of all of the

above acts and omissions by Defendant Horvath.

        135.     All of these actions violated Mr. Fennell's clearly established rights under the

Fifth and/or Sixth Amendments to the United States Constitution, of which a reasonable officer

would have known.

        136.     Therefore, Mr. Fennell is entitled to the relief set forth below.


                                          COUNT 2: § 1983

  (Use of Excessive and Unreasonable Force in Violation of the Eigth and Fourteenth
Amendments - Against Defendants Colarusso, Cruz, Heinrich, Gazzano, Wagner, Rinker,
Diacogiannis, Waterman, Crowley, Thorman, Francis, Nicholas, and LaFragola in Their
                               Individual Capacities)

        137.     Mr. Fennell incorporates by reference the preceding allegations.

        138.     Mr. Fennell believes and avers that Defendants Colarusso, Cruz, Heinrich,

Gazzano, Wagner, Rinker, Diacogiannis, Waterman, Crowley, Thorman, Francis, Nicholas, and

LaFragola intentionally and maliciously acted with excessive and unreasonable force for the

purpose of p1.mishing or harming Mr. Fennell, rather than in a good-faith effort to maintain or

restore discipline.

        139.     Mr. Fennell's injuries were a foreseeable and direct consequence of all of the

above acts and omissions by Defendants Colarusso, Cruz, Heinrich, Gazzano, Wagner, Rinker,

Diacogiannisi~   Waterman, Crowley, Thorman, Francis, Nicholas, and LaFragola.




                                                 - 17 -
        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 18 of 23



         140.     All of these actions violated Mr. Fennell's clearly established rights under the

Eighth and/or Fourteenth Amendments to the United States Constitution, of which a reasonable

officer would have known.

         141.     Therefore, Mr. Fennell is entitled to the relief set forth below.


                                           COUNT 3: § 1983

 (Retaliation for Exercise of Protected Rights - Against All Defendants in Their Individual
                                         Capacities)

         142.     Mr. Fennell incorporates by reference the preceding allegations.

         143.     As described above, Mr. Fennell was engaged in constitutionally protected

conduct, e.g., requesting counsel, remaining silent, and defending his rights through the informal

complaints, NCP's grievance system, and civil actions filed in district court.

         144.     As described above, Mr. Fennell suffered adverse actions at the hands of

Defendants, e.g., transfers to solitary confinement and reduction of privileges; verbal

harassment; physical abuse; and sexual abuse.

         145.     Mr. Fennell avers and believes that his engagement in constitutionally protected

conduct was a substantial or motivating factor in Defendants' decisions adverse to Mr. Fennell

described above.

         146.     As described above, Mr. Fennell's allegations of retaliation are supported by the

temporal prbximity between his grievances and district court filings and the alleged retaliatory

actions as well as the pattern of antagonism from August 2018 through February 2019.

        147.      Mr. Fennell further avers and believes that the harmful actions described above

were made i!ntentionally, maliciously, and specifically in retaliation for Mr. Fennell's defense of

his rights through the informal complaints, NCP's grievance system, and civil actions filed in

district court.



                                                  - 18 -
       Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 19 of 23



        148,     Mr. Fennell's injuries were a foreseeable and direct consequence of all of the

above acts and omissions by the Defendants.

        149.     All of these actions were intended to, and actually did, impair Mr. Fennell's

clearly established rights under the Fifth, Sixth, Eighth and/or Fourteenth Amendments to the

United States Constitution, of which a reasonable officer would have known.

        150.     Therefore,   ~r.   Fennell is entitled to the relief set forth below.


                                         PRAYER FOR RELIEF

        Wherefore, Mr. Fennell requests entry of judgment in his favor and against Defendants as

follows:

        A.       Entry of judgment that Defendants have infringed one or more of his

Constitutiotlal rights;

        B.       Nominal damages;

        C.       Compensatory damages;

        D.       Punitive damages;

        E.       Reasonably attorneys' fees and costs; and

        F.       For such other and further relief as the Court may deem just, proper, and equitable

under the circumstances.

                                    DEMAND FOR A JURY TRIAL

       Mr. Fennell respectfully demands a trial by jury on all claims and issues so triable.


             '
Dated: September 11, 2019                               Respectfully submitted,




                                                   ~    Daniel J. Goettle



                                                    - 19 -
Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 20 of 23



                                Craig M. Brown (EDPA Admission Pending)
                                BAKER & HOSTETLER LLP
                                Cira Centre, 12th Floor
                                2929 Arch Street
                                Philadelphia, PA 19104-2891
                                Phone: (215) 568-3100
                                Fax: (215) 568-3439
                                dgoettle@bakerlaw.com
                                johnmurphy@bakerlaw.com
                                cmbrown@bakerlaw.com


                                Attorneys for PlaintiffJaMarcus Fennell




                            - 20 -
                                         Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 21 of 23
JS 44 (Re> 02/19)                                                                                          CIVIL COVER SHEET
The JS 44 clV!l cover sheet anc( the mformat1on c.ontamed herein neither replace nor supplement the filmg and ser>1ce of pleadmgs or other papers as required by law. except as
provided by local rules of court This form, approved by the Judicial Conference of the Umted States m September 1974, 1s re.quired for the use of the Clerk of Court for the
purpose of truttatmg the C1'll dbcket sheet (SEE JNSTRU('T10NS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                                                         DEFENDANTS
 JaMarcus Fennell                                                                                                                                      Charles Horvath et. al.

     (b) County of Residence df First Listed Plamt1ff
                                                (EXCEPT IN US. PLAINTJH
                                                                                                                                                          NOTE



     ( C) Attorneys (Firm Name, Address. and Telephone N                                        ber                                                       Attorneys (lj Known)
 John F. Murphy, Daniel J. Goettle, and Cra1     . rown. Bak                                                                                           David J. MacMain and Samantha A      an. The MacMain Law Group,
 Cira Centre, 12th Floor. 2929 Arch Street. Philadelphia, PA                                                                                           LLC; 433 W Market Street, Suite 200, West Chester. PA 19382
 215-568-3100                                                                                                                                          484-318-7704

II. BASIS OF JURIS                                                       (Place an "X" in One Box Only)                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"                                                     mOneBoxforPlamtif!
                                                                                                                                                  {For Diversity Cases Only;                                                       and One Box/or Defendanl)
(') 1     l: S Government                                                                                                                                                  PTF                     DEF                                           PTF       DEF
              Plamnff                                                   ({! S   Government Not a Party)                                      Citizen of This State         CJ I                    :J     I    Incorporated or Pnnctpal Place     (J 4     (J 4
                                                                                                                                                                                                                 of Busmess In Tlus State

CJ 2       l; S Government                                           Drvers1ty                                                               Citizen of Another State                  CJ 2        0      2    Incorporated and Prmctpal Place                 CJ   s   CJ   s
               Defendant                                               (/nd1cate Clllzenshp of Parnes m Item 1111                                                                                                 of Busmess In Another State

                                                                                                                                             Ctttzen or Subject of a                   CJ 3        (')    3    foreign Nat10n                                  CJ 6     CJ 6
                                                                                                                                               PoreJ n C-0un
IV. NATURE OF SUI                                         mace an "X' 1noneBoxon1y1                                                                                                                 Chck here for Nature of Suit Code Desw hons
                CONTRACT                                                      TORTS                                                              FORFEITURE/PENA:LTY                                     BANKRUPTCY                               OTHER STATUTES
CJ 110 Insurance                                               PERSONAL INJURY                               PERSONAL IN.n'RY                        CJ 625 Drug Related Seizure        (') 422 Appeal 28 IJSC J 58                        0    375 False Clanns Act
'.1 120 Manne                                             CJ   310 Airplane                             CJ 365 Personal Injury ·                              of Property 21 USC 881    CJ 423 Withdrawal                                  CJ   376 Qui lam (31 USC
CJ 130 Miller Act                                         CJ   31 5 Airplane Product                              Product Ltabthty                   0 690 Other                                     28 USC 157                                      3729(a))
:J 140 Negotlable Instrument                                           L1ab1hty                         (') 367 Health C.are/                                                          1--_,,.==.....,="~=---I CJ                               400 State Reapportionment
CJ I SO Recovery of Overpayment                           0    320 Assault. Libel &                              Phannaceutlcal                                                        ~-P""R,.O=P.,.ER....,.T_.Y_,R
                                                                                                                                                                                                                  ...I..,...H._T:.:'<---1 CJ    410 Antitrust
           & Enforcement of Judgment                                   Slander                                   Personal Injury                                                        CJ 820 Copynghts                                   CJ   430 Banks and Banking
CJ 1SI Medicare Act                                       (J   330 Federal f.mployers'                           Product L1ab1hty                                                       CJ 8.30 Patent                                     :J   4 50 Commerce
CJ 152 Recovery of Defaulted                                           Ltabthty                         CJ 368 Asbestos Personal                                                         CJ 83 5 Patent • Abbreviated                      CJ   460 Deportation
        Student Loans                                     CJ   340 Manne                                          Injury Product                                                                    New Drug Application                   CJ   4 70 Racketeer Influenced and
        (Excludes Veterans)                               CJ   34 S Manne Product                                 L1ab1hty                                                              (J 840 Trademark                                             Corrupt Orgamzatlons
CJ 15 3 Recovery of Overpayment                                        L1ab1hty                            PERSONAL PROPERTY l-----~.!!R~----l--"l=o.1.IAa..i..L.w~...!ROIJI~T...!Y---1CJ                                                       480 Consumer Credit
        of Veteran's Benefits                             CJ   350 Motor Velucle                        CJ 370 Other fraud                           0 710 fan: Labor Standards         0 861 H!A (139Sff)                                 CJ   485 Telephone Consumer
(J 160 5tockholders' Sutts                                CJ   355 Motor Velucle                        ("J 371 Truth m Lendmg                                Act                       0 862 Black Lung (92.l)                                      Protection A<t
CJ 190 Other Contract                                                 Product L1ab1hty                  (') 380 Other Personal                       CJ 720 Labor/Management            CJ 86 3 DIWC'DIWW (40S(g)) 0                            490 Cable/Sat TV
CJ 195 C.ontract Product L1ab1hty                         CJ   360 Other Personal                                Property Damage                              Relations                  CJ 864 SSJD I tile XVI                            CJ   850 Secunt1es/Commod1ttes/
CJ 196 francluse                                                      Injury                            ::J 385 Property Damage                      (J 740 Railway Labor Act            CJ 865 RSI (40S(g))                                         Exchange
                                                          rJ   362 Personal InJury ·                             Product Liability                   0 75 I Family and Medical                                                             CJ   890 Other Statut°')' ActJons
                                                                      Medical Mal ractJce                                                                     Leave Act                1--....---------ICJ                                      891 Agncultural Acts
'-----'"R"'E'"'A"'L""P"'R""O"'P""E"'R"''.._TY...__ _.,_                                                                           T"-ITI=O•N.:.oS'-1 CJ 790 Other Labor L1t1gatton
                                                               _..C.._IVIL'"""'"RI=G•H..,T.._S""---+-P'-RI=S""O""N"'E"'R..,...P.-E...                                                  1---'F"'E"'l>"'E"'RA=L=T•AX--.S"'t:"'::I"'T""S'-'-1 CJ   893 E.nvrronmental Matters
  (J 210 Land Condemnation                             0       440 Other C!Vll Rights                       Habeas Corpus:                           CJ 791 Employee Retirement         (') 870 faxes (U S Plamllff                        CJ   895 freedom of Informatton
  O 220 foreclosure                                   ·CJ      441 Votmg                                CJ 463 Alien Detamee                                 Income Secunty Act                      or Defendant)                                   Act
  CJ 230 Rent Lease & lojectment                      ,::J
                                                      1
                                                               442 Employment                           CJ 510 Motions to Vacate                                                         :J 871 IRS· -Thtrd Party                          CJ   896 Arbttratton
  0 240 Torts to I.and                                 CJ      44 3 Housmg/                                      Sentence                                                                            26 lJSC 7609                          CJ   899 Adrmmstrat1ve Procedure
                                                      1
  (J 245 Tort Product Ltab1hty                                        Accommodations                    (J 530 General                                                                                                                               Act'Rev1ew or Appeal of
  CJ 290 All Other Real Property                       CJ      445 Amer wl01sab1httes · i)J 535 Death Penalty                                                 IMMIGRATION                                                                            Agency Dec!S!on
                                                                      Employment                            Other:                                   ("J 462 NaturaltzatJon Apphcatlon                                                     CJ   950 Const1tutJonal1ty of
                                                          (J   446 Amer "''D1sab1ht1                        540 Mandamus & Other                     CJ 465 Other lmrmgratlon                                                                        State Statutes
                                                                      Other                                 550 CIYll Rights                                 Actions
                                                          CJ   448 EQucallon                             CJ S5 S Prison Condltlon
                                                                                                         CJ 560 CIVll Detamee ·
                                                                                                                 Cond1ttons of
                                                                                                                 Confinement

             RIG IN          (Place an "X" tn One Box On!)')
             ngmal                    ::J 2 Rerr)oved from                            0     3     Remanded from                      '.1 4 Reinstated or              '.1 5 Transferred from                   '.1 6 Multid1stnct                     rJ 8 Mult1d1stnct
             roceedmg                           Stat¢ Court                                       Appellate Court                          Reopened                         Another D1stnct                          L1t1gat10n ·                          L 1t1gat10n ·
                                                                                                                                                                               (specify)                             Transfer                             Direct File
                                                                 Cite the U S C1v1l Statute under which you are fihng (Do not cite jurtsdicttonal statutes unless diversity)
                                                                  42 U.S C. Sectron 1983
              AUSE OF ACTION t-B-n_e_f-de-s-cn_p_t-1o_n_o_f_c_au_s_e-------------------------------------
                                                                  Vlolations of rights under Fifth, Sixth, Eighth. and Fourteenth Amendments to U.S Const1tut1on
      REQt:ESTED IN    0 CHECK If THIS IS A CLASS ACTION                                                                                         DEMAND$
      COMPLAINT:          UND!',R RULE 23. FR Cv P
 VIII. RELATED CASEfS)
                        (See tnstrucuons)
       IFANY                                                                                                                                                                                    DOCKET NUMBER
DATE
 09/11/2019
 FOR OFFICE USE ONLY

     RECEIPT#                                    AMOUNT                                                       APPL YING lfP                                                 Jl:DGE                                       MAG JL:DGE
                        Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 22 of 23
                                                              UNITED STATES DISTRICT COl'RT
                                                        FOR THE EASTER."1 DISTRICT OF PE~SYLVANIA                                                   /1-tr-c;;r3
                                                                              DESIGNATION FORM
                      (to be use,d by counsel or pro se plaintiff to zndzcate the category of the case for the purpose of assignment to the appropriate calendarJ

Address of Plaintiff-                        JaMarcus Fennell, 1051 Washington Street, #6, Easton, PA 18042
                                                                                                                                         -- . -- -· --- · - - - - - - - - -
Address of Defendant




                                                                                                                                                            08/12/2019

C1v1l cases

       ls this case lated to property mcluded m an earlier numbered smt pendmg or W!thm one Y.                                        YesD                 No[{]
       previously ter   ated action m tlus court?

2      Does this case mvolve         issue of fact or grow out of the sam                                                             Yes[{]               NoD
       pendmg or W!thm one year previous y errm         ac 10n m t 1s court?

3      Does this case involve the validity or infringement of a patent already m smt or any earlier                                   YesD                 No[{]
       numbered case pendmg or W!thtn one year previously termmated act10n ofth1s court?

4      ls this case a second, or successive habeas corpus, social securrty appeal, or pro se c1v!I nghts                              YesD                 No[{]
       case filed by the san).e md1v1dual?

I certify that, to my knowledge, the withm case [!) is I               D   is not related to any case now pendmg or W!thm one year previously termmated action m
this court except as noted above
DATE       _09~11/2019'                                                                                                                              206307
                                                                                                                                                Attorney ID # (if applzcable)


CIVIL: (Place a-Jin one C$tegory only)

A.             Federal Questioq Cases:                                                             B.   Diversity Jurisdiction Cases:

D             Indemmty Contract, Marine Contract, and All Other Contracts                          01         Insurance Contract and Other Contracts
D             FELA                                                                                   D 2      Airplane Personal Injury
D             Jones Act-Pers1>nal Injury                                                             D 3      Assault, Defarnat10n
              Antitrust                                                                              D 4      Manne Personal Injury
              Patent                                                                                 D 5      Motor Vehicle Personal Injury
              Labor-Management Relations                                                       ..... GJ.~     Other Personal Injury f Please specify)
              C1v!I Rights                                                                           D 7      Products Liability
              Habeas Corpus'.                                                                        D s      Products Liability - Asbestos
              Securrttes Act(s) Cases                                                                D 9      All other D1vers1ty Cases
              Social Secunty Review Cases                                                                     (Please specify)
D             All other Federal Question Cases
              (Please specify) _.




                                                                              ARBITRATION CERTIFICA1ION
                                                    (The effect of thzs certification   IS   to remove the case from elzgtbzlzty for arbltratzon)

                    John Frank Murphy
                     -----+·       _____                     ,   counsel of record or prose plamuff, do hereby certify


              Pursuant to Lo¢al CIVll Rule 53 .2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this CIVll act10n case
              exceed the surn of $150,000 00 exclusive of mterest and costs

              Rehef other th&n monetary damages 1s sought                                                                                             SEP J1 2019

                                                                  ~~~ro~
DATE
           09/11/2019                                                                                                                                206307
                                                                                                                                               Attorney ID # (1f applicable)

NOTE A tnal de novo wtll be a tnal by 1ury only 1f there has been compliance with             r   RC P 38

(';. 609 (5,}0/8;
      Case 5:19-cv-04183-MAK Document 1 Filed 09/11/19 Page 23 of 23



                          IN TllE UNITED STATES DISTRICT COlTRT
                       FOR THE EASTERN DISTRICT OF PE1'~SYL VA.1"IA


  JaMarcus Fennell                                                            CIVIL ACTION

                         v.
  Charles Horvath et. al.                                                     NO.

In accordance with the Civil Justice Expense and De           eduction Plan of this court, counsel for
plaintrffshall complete a Case Management Track Designat10n Form in all civil cases at the tune of
filing thq complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which: that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE :vlANAGEMENT TRACKS:
(a) Hab~as Corpus - Cases brought under 28 U.S.C § 2241 through§ 2255.                              ( )

(b) Social Security-· Cases requestmg review of a decision of the Secretary of llealth
    and Buman Services denymg plaintiff Social Security Benefits.                                   ( )

(c)   Arbi~ation   · Cases required to be designated for arbitration under Local Civil Rule 53.2.   ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                              ·.                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    comtnonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                    ·

(f) Standard Management         Cases that do not fall into any one of the other tracks.



                               ~~
September 11, 2019                                                        JaMarcus Fennell

-D-a-te-~------7-              AttOrney-at-law ---A-t-to_r_n_e_y_f-or_ _ _ _ __
215-568,3100                      215-568-3439                           johnmurphy@bakerlaw.com

Telephone                             FAX   ~umber                        E-Mail Address


(Civ. 660) 10102




                                                                                       SEP 11 2019
